Citation Nr: 0108235	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of ear infections.  

2.  Entitlement to service connection for the claimed 
residuals of pneumonia.  

3.  Entitlement to service connection for the claimed 
residuals of exposure to tuberculosis.  

4.  Entitlement to service connection for the claimed 
residuals of a fractured nose.  

5.  Entitlement to service connection for claimed depression.  

6.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for claimed psychosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service in January and February 1956 
and from July 1956 to July 1964 and April 1965 to June 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 2000.  





REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A careful review of the service medical records shows that 
the veteran was treated for ear problems, including itchy and 
blocked ears, and ear aches on several occasions from 1965 
through 1967.  

VA outpatient records dated in 1999 and 2000 and private 
treatment records dated from 1989 to 1999 indicate that the 
veteran was treated for complaints of ear and jaw pain at 
that time.  The diagnosis of otitis media was reported.  

The veteran testified at his personal hearing in March 2000 
that he was first diagnosed for right ear problems in 1965 
when he joined the Navy.  The veteran also testified that he 
had had otitis three times during the past year.  

At his July 1999 VA examination, the veteran indicated that 
he had been exposed to tuberculosis in 1956 and had never had 
a tuberculosis test.  The veteran also reported that he had a 
history of pneumonia in 1956 and again in March 1998.  The 
examiner reported that the veteran did not have any obvious 
symptoms related to tuberculosis.  

The recent VA outpatient treatment records from 1999 and 2000 
and the private treatment records show that the veteran 
currently suffers from chronic obstructive pulmonary disease 
(COPD).  

A careful review of the service medical records shows that 
the veteran was treated in March 1966 for dizziness and 
shortness of breath.  The impression was that of "nerves" 
(hyperventilation).  The veteran was referred for a 
psychiatric consultation in March 1966.  It was noted that 
psychologically, there were no signs of depression, 
psychosis, neurosis, or organicity.  The impression was that 
of situational maladjustment, acute, overlying a mild-
moderately severe passive-aggressive personality disorder.  

At the veteran's July 1999 VA PTSD examination, he complained 
of having flashbacks, hypervigilance, of being anxious and 
irritable.  The impression was that of major depressive 
episode, recurrent, and chronic; rule out PTSD.  The examiner 
added that it was notable that the veteran's first episode of 
major depression was in 1959 when he started drinking 
heavily.  

During his personal hearing in March 2000, the veteran 
indicated that he began having PTSD symptoms in 1961.  The 
veteran testified that he was not being treated for PTSD at 
the time of his hearing.  

At his July 1999 VA examination, the veteran indicated that 
he had fractured his nose in 1952.  The diagnosis was that of 
history of nasal fracture with only minimal symptoms by 
veteran description with relatively normal examination.  

The veteran testified at his personal hearing in March 2000 
that he received treatment for a fractured nose while he was 
in service.  

The veteran's service medical records for his periods of 
service prior to April 1965 are not located in the claims 
file.  It is unclear whether any attempt to obtain the 
veteran's service medical records prior to 1965 has been 
made.  

In light of the lack of service medical records prior to 
1965, the Board also finds that the case should be remanded 
to afford the veteran a VA examination the purpose of 
determining the nature and likely etiology of the claimed 
conditions.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed ear infections, pneumonia, 
tuberculosis, psychiatric disorder and 
residuals of the broken nose, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All records pertaining to 
the veteran, that have not been 
previously secured should be obtained and 
associated with the claims file.  

2.  The RO should take the appropriate 
steps to obtain the veteran's service 
personnel file and any other pertinent 
service records not previously obtained, 
to include all service medical records 
from all of the veteran's periods of 
active military service, specifically any 
service medical records prior to 1965.  
All records received must be associated 
with the claims file.  

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed ear infections, 
pneumonia, tuberculosis and fractured 
nose residuals.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
conditions.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has current disability manifested 
by ear infections, pneumonia, 
tuberculosis exposure or broken nose 
residuals due to disease or injury that 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  Then, the veteran should be scheduled 
to undergo a VA psychiatric examination 
to determine the nature and likely 
etiology of the claimed psychiatric 
disorders.  The entire claims folder, to 
include a complete copy of this REMAND, 
must be provided to and be reviewed by 
the examiner.  The physician should 
provide a multi-axial diagnosis, 
reporting all psychiatric diagnoses found 
to be present.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to medical probability that 
the veteran currently has innocently 
acquired psychiatric disability due to 
disease or injury that was incurred in or 
aggravated by service.  If PTSD is 
diagnosed, then the examiner should 
identify the specific stressor or 
stressors that are sufficient enough to 
support the diagnosis of PTSD.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




